MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                  Jul 29 2020, 11:34 am

court except for the purpose of establishing                                    CLERK
the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Kyle D. Gobel                                             Curtis T. Hill, Jr.
Collier Gobel Homann, LLC                                 Attorney General of Indiana
Crawfordsville, Indiana
                                                          Ian McLean
                                                          Supervising Deputy Attorney
                                                          General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Yancey Shane Crews,                                       July 29, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          20A-CR-207
        v.                                                Appeal from the Montgomery
                                                          Circuit Court
State of Indiana,                                         The Honorable Harry A. Siamas,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          54C01-1906-F3-1713



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-207 | July 29, 2020                        Page 1 of 8
                                        Statement of the Case
[1]   Yancey Shane Crews appeals his convictions, following a jury trial, for one

      count of dealing in methamphetamine, as a Level 3 felony; three counts of

      dealing in methamphetamine, as Level 4 felonies; two counts of dealing in

      methamphetamine, as Level 5 felonies; and for being a habitual offender.

      Crews raises four issues for our review, which we restate as the following two

      issues:


                1.     Whether the trial court abused its discretion when it
                       denied a motion to continue filed by Crews’s counsel one
                       week before the scheduled jury trial.


                2.     Whether the trial court abused its discretion when it
                       overruled Crews’s chain-of-custody objection to the
                       admission of the State’s drug evidence.


[2]   We affirm.


                                  Facts and Procedural History
[3]   Between February and April of 2019, Crawfordsville Police Department

      Detective Kurt Knecht executed six controlled buys of methamphetamine from

      Crews at Crews’s residence. In each controlled buy, Detective Knecht used the

      same informant, Jordan Sparrow, and followed substantially similar

      procedures. The six buys resulted in Crews selling a cumulative total of 18.39

      grams of methamphetamine.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-207 | July 29, 2020   Page 2 of 8
[4]   The State charged Crews with one count of dealing in methamphetamine, as a

      Level 3 felony; three counts of dealing in methamphetamine, as Level 4

      felonies; two counts of dealing in methamphetamine, as Level 5 felonies; and

      with being a habitual offender. At his initial hearing on August 28, Crews, pro

      se, requested a speedy trial. The court granted his request and set the trial date

      for October 29. The court also appointed a public defender to represent Crews.

      Crews’s appointed counsel entered his appearance that same day.


[5]   On October 21, the State served Crews with additional discovery, namely,

      jailhouse recordings of conversations Crews had had with others. Crews filed a

      motion to continue his jury trial that same day “to allow additional time to

      complete [d]iscovery, investigate this matter, prepare adequate defenses[,] and

      determine if depositions need to be taken.” Appellant’s App. Vol. 2 at 25.

      Crews further noted that he had “just received 6 new discs” from the State and

      he “need[ed] time to review” them. Id. at 25-26.


[6]   The court held a hearing on the motion to continue a few days later. At that

      hearing, the State noted that it sent the new discs to Crews as soon as the State

      received them from the local sheriff, and that each disc contained not more than

      fifteen minutes of recorded conversation. The trial court then denied Crews’s

      motion, noting that Crews’s attorney had had “sufficient time” to prepare the

      case; that if he “felt that the speedy trial was not in [Crews’s] best interest a

      motion to continue should have been filed previous to a couple days ago”; that

      the court could “see no reason why there [wa]s not adequate time to prepare”

      as “[t]his is a fairly straightforward case”; that there was no guarantee that the

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-207 | July 29, 2020   Page 3 of 8
      State’s additional discovery would be admitted at trial; and that the court was

      disinclined to grant the motion so close to the trial date and after the court had

      issued the summons to prospective jurors. Tr. Vol. II at 12.


[7]   At Crews’s ensuing jury trial, 1 Detective Knecht and Sparrow both testified

      about each of the controlled buys. Detective Knecht also testified as to his

      procedures for submitting seized substances to the Indiana State Police

      Laboratory. In particular, he testified that he personally sealed the contraband

      in a bag, signed the seal, and delivered the contraband to the State Police

      Laboratory in Indianapolis. He further testified that, once the lab tests for each

      seizure were completed, he personally retook possession of the contraband from

      the lab and had exclusive and continuous custody of the contraband until the

      trial.


[8]   The State also called Indiana State Police Laboratory forensic scientist

      Kasondra Montgomery. Montgomery testified that she personally received,

      opened, tested, and then resealed the contraband seized from each of the six

      drug buys. She noted that, in the interim between Detective Knecht dropping

      off the contraband and her testing it, the contraband had been moved to a

      separate laboratory in Lowell before being transferred back to Indianapolis.

      She then testified that, for each buy, the substance purchased was




      1
          Crews renewed his motion to continue at the commencement of his trial, which the court denied.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-207 | July 29, 2020                     Page 4 of 8
       methamphetamine. She also testified to the weight of the methamphetamine

       purchased at each buy.


[9]    When the State moved to admit Montgomery’s test results, Crews objected as

       follows: “I don’t believe there has been a foundation for the chain of custody.

       This witness has testified they went to two different labs and we’ve not heard

       how they got there and back . . . .” Tr. Vol. III at 40. The parties then further

       examined Montgomery, who testified that the Indianapolis lab received the

       contraband in a sealed condition, an evidence clerk from the Lowell lab picked

       up the contraband and transported it to a secure evidence vault at that lab

       before returning the evidence to the Indianapolis lab, that the contraband

       remained sealed when Montgomery examined it, and that there was no

       evidence of tampering with the seal at the time she conducted her examination.

       The trial court then overruled Crews’s chain-of-custody objection.


[10]   The jury found Crews guilty as charged. The court entered its judgment of

       conviction and sentenced Crews accordingly. This appeal ensued.


                                      Discussion and Decision
                                  Issue One: The Trial Court’s Denial
                                        of the Motion to Continue

[11]   On appeal, Crews first asserts that the trial court abused its discretion when it

       denied his motion to continue the jury trial. The decision to grant or deny a

       continuance is generally within the trial court’s discretion. See Blackburn v.

       State, 130 N.E.3d 1207, 1210 (Ind. Ct. App. 2019). Decisions on motions made


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-207 | July 29, 2020   Page 5 of 8
       at the court’s discretion are given substantial deference. Id. There is always a

       strong presumption that the trial court properly exercised its discretion. Id. We

       will not disturb the trial court’s decision absent a clear demonstration of abuse

       of discretion resulting in prejudice. Id. Continuances “for preparation are not

       favored.” Vance v. State, 640 N.E.2d 51, 55 (Ind. 1994).


[12]   Crews asserts that the court’s concern about delaying a jury trial after it had

       sent the summons to prospective jurors is not a sufficient basis to deny his

       request to continue. He also asserts that the court abused its discretion as there

       was no dispute that he had yet to review the six newly discovered discs of

       jailhouse conversations. And he states that he was entitled to the motion in

       order to further prepare his defense or attempt to reach an agreement with the

       State.


[13]   But we cannot say that the trial court abused its discretion. While we have

       reservations about denying a motion to continue simply because the summons

       to prospective jurors has been sent, that was not the sole basis for the court’s

       decision here. Rather, in addition, the trial court concluded that Crews’s

       counsel, who filed his appearance on the date of Crews’s initial hearing more

       than seven weeks prior to the motion, had had ample time to prepare for a

       “fairly straightforward” case, and nothing in Crews’s argument on appeal

       persuades us otherwise. Tr. Vol. II at 12.


[14]   Similarly, Crews does not demonstrate that he had inadequate time to review

       the six discs of recorded conversations Crews had while in jail. The State


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-207 | July 29, 2020   Page 6 of 8
       asserted to the trial court, and Crews does not suggest otherwise on appeal, that

       each disc contained about fifteen minutes of recording, and the prosecutor was

       able to review the entirety of the recordings and have notes prepared in two

       hours. Crews had the discs for a week prior to trial. Continuances for

       preparation are not favored, and we cannot say that the trial court abused its

       discretion when it denied Crews’s motion to continue.


                                Issue Two: The Trial Court’s Rejection
                                 of Crews’s Chain-of-Custody Objection

[15]   Crews also asserts on appeal that the trial court abused its discretion when it

       admitted Montgomery’s lab results as an insufficient chain of custody had not

       been established. We review the trial court’s admission of evidence for an

       abuse of discretion. Snow v. State, 77 N.E.3d 173, 177 (Ind. 2017).


[16]   Chain of custody requires the State to give “reasonable assurances that the

       evidence remained in an undisturbed condition as it passed through various

       hands.” Williams v. State, 64 N.E.3d 221, 223 (Ind. Ct. App. 2016). “The State

       need not establish a perfect chain of custody, and once the State strongly

       suggests the exact whereabouts of the evidence, any gaps go to the weight of the

       evidence and not to its admissibility.” Id.


[17]   According to Crews, the State failed to establish a sufficient chain of custody of

       the contraband because Montgomery did not have personal knowledge that it

       had been transported from the Indianapolis lab to the Lowell lab and back. But

       we cannot say the trial court abused its discretion. Detective Knecht testified


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-207 | July 29, 2020   Page 7 of 8
       that he personally sealed the contraband in various bags, signed the seals, and

       delivered the contraband to the State Police Laboratory in Indianapolis.

       Montgomery testified that she retrieved the contraband in its sealed condition at

       that lab and that there was no indication that the contraband had been

       tampered with at the time she evaluated it. The transportation of the

       contraband to and from the Lowell lab in the interim did not negate the State’s

       chain of custody but, at best, went to the weight of the evidence. Accordingly,

       we cannot say that the trial court abused its discretion when it overruled Crew’s

       objection. 2


                                                    Conclusion
[18]   In sum, we affirm Crews’s convictions.


[19]   Affirmed.


       Bradford, C.J., and Mathias, J., concur.




       2
         In challenging the admission of the evidence establishing the identity and weight of the methamphetamine,
       Crews also raises two claims of ineffective assistance of trial counsel. These claims merely represent a
       continuation of his claim that the trial court abused its discretion in admitting the challenged evidence.
       However, to the extent that Crews’s claims can be read as independent from his claim that the trial court
       abused its discretion in admitting the challenged evidence, Crews’s ineffective-assistance claims fail as he has
       not established that his trial counsel rendered deficient performance by failing to object to the admission of
       the evidence. See State v. Green, 16 N.E.3d 416, 419 (Ind. 2014) (providing that failure to demonstrate both
       deficient performance and prejudice is fatal to an ineffective-assistance claim).

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-207 | July 29, 2020                         Page 8 of 8